—In a proceeding pursuant to CPLR article 78 to review a determination by the respondents dated March 5, 1992, which denied the petitioner supplemental wage benefits under General Municipal Law § 207-a (2), the appeal is from a judgment of the Supreme Court, Westchester County (Pirro, J.), entered February 2, 1993, which denied the application.
Ordered that the judgment is affirmed, with costs.
The petitioner, a firefighter with the City of Yonkers, received two "on-line” injuries during the course of his employment as a firefighter. His first injury occurred in 1969, his later injury occurred in 1987. In 1989 Collins sought and was granted a voluntary retirement from the New York State Retirement System. Approximately one year later he reapplied to the retirement system for an accidental disability retirement pension. He was granted that pension, and thereafter applied for a wage supplement pursuant to General Municipal Law § 207-a (2). This wage supplement would compensate him for the difference between what he receives under a *831disability pension and what he would otherwise receive as an active firefighter.
The Yonkers Fire Department denied the petitioner’s request for the wage supplement. The petitioner appealed to the City of Yonkers, which also denied his application. Thereafter, the petitioner commenced the instant proceeding. The Supreme Court denied petitioner’s request for a wage supplement. We affirm.
The benefits afforded firefighters pursuant to General Municipal Law § 207-a are remedial in nature and thus are to be liberally construed in their favor (see, Matter of Klonowski v Department of Fire, 58 NY2d 398; Pease v Colucci, 59 AD2d 233). The entitlement to benefits under this section, however, is dependent on two factors; (1) a firefighter must have either been injured in, or taken sick as a result of, the performance of his or her duties, and (2) by reason thereof the firefighter must have been disabled from performing his or her regular duties (see, King v City of Newburgh, 84 AD2d 388).
After reviewing the record we find that a rational basis exists for the respondents’ conclusion that the petitioner’s alleged disability was not caused by an "on-line” injury. While it is noted in the dissent that there is evidence that the petitioner complained of back pain after his 1969 injury, we do not find this fact to be significant, as the petitioner continued to work for approximately 20 years thereafter. With respect to the 1987 injury, there is no evidence that during the two years after the accident, prior to his retirement, the petitioner missed work or underwent any medical treatment as a result of that injury. Thus, we find no basis to conclude that the respondents’ determination in this case was irrational (see, Matter of Klonowski v Department of Fire, supra; Matter of Metz v Department of Fire, 201 AD2d 760). Rosenblatt, J. P., Copertino and Joy, JJ., concur.